Citation Nr: 0417152	
Decision Date: 06/28/04    Archive Date: 07/13/04	

DOCKET NO.  02-10 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for Type 
II diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June 1969 to July 
1980, and from April to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision which 
granted service connection for diabetes and assigned a 20 
percent evaluation which was made effective to January 1993, 
pursuant to the Nehmer line of Federal court cases.  The 
veteran disagreed with the 20 percent evaluation.  This 
appeal was last before the Board in April 2003 at which time 
it was remanded so that the veteran and representative could 
be provided with the Schedular criteria for evaluating 
diabetes mellitus prior to June 1996.  The RO subsequently 
notified them of the earlier rating criteria in a 
supplemental statement of the case issued in June 2003.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes 
that the veteran has been in receipt of a 100 percent 
schedular evaluation for post-traumatic stress disorder from 
January 1993.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The symptoms associated with the veteran's Type II 
diabetes mellitus most nearly approximates a requirement for 
insulin, restricted diet, and regulation of activities, but 
the first evidence that the veteran required insulin for 
treatment of diabetes is contained in a VA examination report 
of August 7, 1997.  




CONCLUSION OF LAW

The criteria for evaluation in excess of 20 percent for Type 
II diabetes mellitus from January 13, 1993 to August 6, 1997, 
have not been met, but the criteria for a 40 percent 
evaluation is met on and after August 7, 1997.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
requires that VA notify claimants of the evidence necessary 
to substantiate claims, and to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the RO informed 
the veteran of the duties to notify and assist, of the 
evidence necessary to substantiate his claim, and of the 
evidence VA would obtain and the evidence it was necessary 
for him to submit in notice provided him in February 2001, 
prior to the initial adjudication in this case.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2002).  It is 
noteworthy, however, that the rating decision on appeal 
actually involved the issue of entitlement to service 
connection for diabetes mellitus which actually resulted in a 
complete grant of the benefit sought, in that service 
connection for this disability was allowed by the RO in 
November 2001.  It was only after the RO notified the veteran 
of its initially assigned evaluation of 20 percent, that the 
veteran voiced disagreement and initiated this appeal.  In 
response, the RO has collected all known available records 
for review, the veteran has submitted written statements 
advancing his claim, and the RO has provided the veteran with 
VA examinations which are adequate for rating purposes.  The 
veteran does not argue nor does the evidence on file indicate 
that there remains any additional relevant evidence which has 
not already been collected for review.  

The Board finds no reasonable likelihood that any additional 
development would result in any evidence being produced.  The 
Board finds that the veteran has been advised of the evidence 
he must submit and the evidence which VA would collect on his 
behalf and that the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.  

Where an award of service connection for disability has been 
granted and the initially assigned evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based upon the facts found and 
the clinical evidence presented.  In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

Prior to June 6, 1996, diabetes mellitus warranted a 100 
percent evaluation if it was pronounced and uncontrolled with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with a 
progressive loss of weight and strength, or severe 
complications.  A 60 percent evaluation was warranted for 
severe symptoms with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications, such as pruritus ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 40 percent evaluation was warranted for 
moderately severe symptoms requiring large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities.  A 20 percent evaluation was warranted for mild 
symptoms with moderate insulin or oral hypoglycemic agent 
dosage, and restricted (maintenance) diet, without impairment 
of health or vigor or limitation of activity.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1996).  

After June 6, 1996, a 100 percent evaluation was warranted 
for diabetes mellitus which required more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  A 60 percent evaluation is warranted if diabetes 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent evaluation is warranted if diabetes 
requires insulin, restricted diet, and regulation of 
activities.  A 20 percent evaluation was warranted if 
diabetes requires insulin and restricted diet or oral 
hypoglycemic agent and restricted diet.  38 U.S.C.A. § 4.119, 
Diagnostic Code 7913 (2003).  

Analysis:  From the time of the veteran's initial claim of 
service connection for diabetes mellitus in January 1993, he 
is clearly shown to have required exercise and a restricted 
diet.  He was not provided insulin, however, but an 
antidiabetic medication called Glyburide.  There are not 
shown to be any hospitalizations for diabetes or routine 
treatment for episodes of ketoacidosis or hypoglycemic 
reactions.  The first evidence demonstrating that the veteran 
had actually been transferred from Glyburide to insulin is 
included in an August 1997 VA examination.  Insulin has been 
used to treat the veteran's diabetes since that time until 
present. 

A VA examination in March 2001 indicated that the veteran had 
Type II diabetes mellitus with peripheral neuropathy, 
neurogenic bladder, and retinopathy.  No diagnostic testing 
accompanied this report of examination.  Subsequent special 
VA examinations were ordered and in April 2001, a VA 
genitourinary examination with diagnostic studies indicated 
that the past diagnosis of neurogenic bladder appeared to be 
based entirely on the veteran's reports of urinary frequency, 
but the urologist found no indication of actual neurogenic 
bladder.  VA optometric examination in April 2001 revealed 
that visual acuity was 20/40 and there were cataracts in both 
eyes, but there was no finding of diabetic retinopathy.  

It was on the basis of the evidence just discussed that the 
RO assigned the initial 20 percent evaluation in its initial 
grant of service connection in the November 2001 rating 
decision.  

In June 2002, the veteran's private physician wrote that the 
veteran had insulin-dependent diabetes and was on a 
restricted diet.  After the veteran's claim for an increased 
evaluation was denied, this same physician wrote a statement 
that the veteran had Type II diabetes which required insulin, 
restricted diet "and regulation of activities."  There was 
no discussion or description of what activities were 
necessary to regulate or in what manner.  

There are numerous VA outpatient treatment records reflecting 
the veteran's treatment for a variety of problems, including 
diabetes, over the following years.  These records 
consistently reveal that the veteran requires insulin and a 
restricted diet for treatment of his diabetes.  They also 
consistently reflect that the veteran is required to perform 
physical exercise as part of his regimen to treat diabetes 
and to properly control his blood sugar.  None of these 
treatment records over a period of years in any way notes or 
documents that the veteran requires a regulation of 
activities, defined in the Schedular criteria as avoidance of 
strenuous occupational and recreational activities.  The only 
notations in these records with respect to limitation of 
activities is that on two specific days the veteran was 
restricted from his otherwise required exercise as a result 
of acutely high blood sugar readings.  These records also 
consistently report that the veteran had poorly controlled 
diabetes mostly, if not entirely, as a result of his failure 
to maintain his diet or exercise or to properly monitor his 
blood sugar and properly administer insulin at regular 
intervals.  

The Board notes that the veteran is service connected for 
post-traumatic stress disorder (PTSD) with a 100 percent 
evaluation, effective from January 1993, and although the 
clinical evidence demonstrates that this does lead to a 
degree of impairment in ability to concentrate, there is a 
complete absence of evidence that service-connected PTSD 
results in an inability or any significant impairment in the 
veteran's ability to understand and comply with the 
requirements of proper treatment of his service-connected 
diabetes, including the need for diet, control of blood 
sugar, and exercise.  These outpatient treatment records 
routinely include notations of the veteran admitting his poor 
compliance with diet and exercise and acknowledgement that 
these are essential elements of proper treatment.  

In September 2003, the veteran was provided a neurological 
examination to evaluate his complaints of tingling of the 
feet and right thigh.  The veteran denied any complaints of 
lower extremity paresis, paralysis, stiffness, swelling, 
heat, redness, instability, locking, fatigability, lack of 
endurance, or incoordination.  There was symmetric muscle 
mass bilaterally with no clubbing, cyanosis, or edema, and 
pulses were 2-plus radial, 2-plus popliteal, and 1-plus 
posterior tibial bilaterally.  Capillary refill was less than 
one second bilaterally.  Palpation of the plantar surfaces 
was without discomfort.  Neurologically, there was decrease 
in light touch sensation to the anterolateral aspect of the 
right thigh as well as the bottom of both feet, otherwise a 
normal vibratory sensation and pain sensation, bilaterally.  
Motor strength was 5/5 in all flexors and extensors of both 
lower extremities.  The assessment was that the veteran did 
have a mild case of diabetic polyneuropathy associated with 
the tingling sensation of both feet and the right thigh 
although the right thigh also involved an element of meralgia 
paresthetica which was a result of obesity as well as 
diabetic neuropathy.  Based upon these findings, the RO 
granted service connection for peripheral neuropathy of both 
lower extremities, secondary to service-connected Type II 
diabetes mellitus, with 10 percent evaluations each, in 
October 2003.  

A clear preponderance of the evidence of record is against an 
evaluation in excess of 20 percent for the veteran's Type II 
diabetes mellitus from January 13, 1993, until August 6, 
1997.  Competent evidence during this period shows that the 
veteran had Type II diabetes mellitus, which was treated by 
restricted diet and Glyburide (not insulin) without 
impairment of health or vigor or limitation of activity 
consistent with the 20 percent evaluation assigned under the 
Schedular criteria in effect prior to June 1996.  

There was essentially little or no effective difference in 
the criteria for a 20 percent evaluation in the Schedular 
criteria adopted on and after June 1996, and no higher than 
the 20 percent evaluation previously assigned was warranted 
at any time until the veteran was first shown to have 
required insulin in August 1997.  From August 7, 1997, 
forward, the veteran is shown to have required insulin for 
treatment of his Type II diabetes mellitus.  From this time 
forward, the evidence shows that the veteran's diabetes was 
poorly controlled, albeit largely as a result of his failure 
to properly follow the treatment regimen provided him with 
respect to diet and exercise.  

The key issue for meeting the next higher 40 percent 
evaluation under either the superceded or the now applicable 
Schedular criteria is whether the veteran required a careful 
regulation of activities, which was defined in both the old 
and new criteria as avoidance of strenuous occupational and 
recreational activities.  So defined, regulation of 
activities does not include the fact that an individual is 
required to perform active exercise as part of his treatment 
regimen to maintain an even blood sugar.  As indicated above, 
the rather voluminous VA outpatient treatment records make no 
reference at any time to the veteran being restricted from 
strenuous activity, other than two days when he was so 
restricted due to unusually high blood sugar readings.  
Indeed, strenuous exercise has been part of the veteran's 
constant treatment regimen.  On the other hand, the veteran's 
private treating physician wrote in August 2002 that the 
veteran did have "regulation of activities," although he 
did not in any way describe any regulation or limitation.  

Nonetheless, as the veteran's diabetes has been shown to be 
poorly controlled which resulted in him being prescribed 
insulin in 1997, the Board will grant the veteran the benefit 
of the doubt in finding there has been a limitation of 
strenuous activity along with a requirement for insulin and a 
restricted diet, sufficient to warrant the next higher 40 
percent evaluation, effective from the first evidence that 
insulin was required on August 7, 1997, forward.  This 
granting of the benefit of the doubt also includes 
consideration of the fact that the veteran has most recently 
been granted service connection for mild peripheral 
neuropathy involving both feet and the right thigh with 
assigned compensable evaluations.  Although each of these 
service-connected disabilities have been assigned compensable 
evaluations, the neurological examination conducted in 
September 2003 found little or no disablement attributable to 
this mild diabetic neuropathy other than a tingling sensation 
in the areas affected.  

The next higher 60 percent evaluation is certainly not 
warranted at any time during the pendency of this appeal as 
symptoms of the veteran's Type II diabetes have never been 
severe nor are there any documented episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  There has been no loss of weight and 
strength or pruritus or diabetic retinopathy. 



ORDER

Entitlement to an evaluation in excess of 20 percent for Type 
II diabetes mellitus from January 13, 1993, to August 6, 
1997, is denied, and entitlement to a 40 percent evaluation 
for diabetes mellitus for Type II diabetes mellitus from 
August 7, 1997, is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



